DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 06/09/2021 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference of Jeong ( US 20200322845 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LARSEN ( US 20200267617 A1)  in view of Jeong ( US 20200322845 A1).
Regarding claim 1, LARSEN discloses:
A terminal that executes handover between a first radio communication system and a second radio communication system ( Fig 1, [0056], a UE hand over between 5G-RAN and 4G-RAN), the terminal comprising: 
A memory ( Fig 11, data storage system 1108, [0126], a non-transitory memory 1142), association information ( [0011],  e.g translation) in which a type of a bearer configured in the first radio communication system and a type of a flow that corresponds to service quality and is configured in the second radio communication system are associated ( [0012]-[0013], [0022], bearer ID and QoS flow IDs  translating between 4G and 5G;  [0095], [0102]-[0103], UE would receive QoS Rules and mapping with QoS Flow identifiers to  map EPS bearer ID to QoS flow ID);
A processor (Fig 11, [0126], (DPS) 1102 ) that executes, by using the association information, handover between the bearer and the flow associated with each other ( Fig 5A/B, [0079]-[0080], [0084], [0098], UE would simply adopt the identified EPS bearer ID-QoS flow ID pairings--i.e., for each listed pair, perform handover via 5G-RAN’s order; or would use the predetermined translation rule for mapping that is subject for handover).
LARSEN does not explicitly disclose:
retains association information before the terminal receives a handover request between a bearer and a flow.
However, the teaching of retains association information before the terminal receives a handover request between a bearer and a flow is well known in the art as evidenced by Jeong.
Jeong discloses:
retains association information ( [0075], [0107], terminal apparatus 200 may store service flow and QoS parameter mapping information)
before the terminal receives a handover request between a bearer and a flow ( [0182]-[0184], UE maintains service flow and QoS parameter mapping information when acquiring QoS info of a particular downlink packet including a QoS parameter, [0039], [0119], [0152], [0213], such QoS control method would be selected before and after handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jeong as mentioned above as a modification to LARSEN, such that the combination would allow to store and maintain the association information, in order to determine mapping between QoS flows and DRBs, and implement service flow-based QoS control capable of applying more differential QoS without increasing complexity.
Regarding claim 3, LARSEN as modified by Jeong discloses all the features with respect to parent claim 1 as outlined above.
wherein the handover executing unit retains the association (Jeong,  [0075], [0107], terminal apparatus 200 may store service flow and QoS parameter mapping information) after the handover is executed (Jeong,  [0182]-[0184], UE maintains service flow and QoS parameter mapping information when acquiring QoS info of a particular downlink packet including a QoS parameter, Jeong,  [0039], [0119], [0152], [0213], such QoS control method would be selected before and after handover) till the flow is released ( Jeong,  [0182]-[0184], conventionally stored service flow and QoS parameter mapping information is updated when service flow is changed).
the combination of LARSEN and Jeong is obvious for the same reasons applied to the claim 1.

Claim 4 is the system claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Claim 5 is the method claim corresponding to apparatus claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LARSEN ( US 20200267617 A1)  in view of Jeong ( US 20200322845 A1) and Mildh (US 20190394830 A1).
Regarding claim 2,  LARSEN as modified by  Jeong discloses  all the features with respect to parent claim 1 as outlined above.
LARSEN discloses:
the memory ( Fig 11, data storage system 1108, [0126], a non-transitory memory 1142), the association information ( [0011],  e.g translation) in which a bearer identifier that is used for identifying the type of the bearer and a flow identifier that is used for identifying the flow are associated ( [0095], [0102]-[0103], UE would receive QoS Rules and mapping with QoS Flow identifiers to  map EPS bearer ID to QoS flow ID).
Jeong discloses:
 the memory retains the association information ( [0075], [0107], terminal apparatus 200 may store service flow and QoS parameter mapping information),
LARSEN as modified by  Jeong does not explicitly disclose:
wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier.
However, the teaching of wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier is well known in the art as evidenced by Mildh.
Mildh discloses:
wherein a range of the flow identifiers includes a range that is only used for associating with the bearer identifier ( [0059], [0072], [0149], a certain range of QoS Flow IDs (QFIs)  would be reserved, more QFIs would be associated with one DRB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mildh as mentioned above as a modification to LARSEN ( modified by Jeong), such that the combination would allow to use a range of flow identifiers, in order to differentiate two types of QoS-profiles such as A-Type and B-Type, and use different value range for QFI for A-type and B-type QoS flows.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/               Examiner, Art Unit 2461